Citation Nr: 1223741	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a right ear hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Bilateral plantar fasciitis is not currently shown.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in November 2006.  The VCAA notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded a VA examination. 

The report of the VA examination included a review of the Veteran's medical history, including the service treatment records, and an examination of the Veteran, as well as sufficient findings to describe the disability.  Therefore, the Board concludes that he VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Although The Veteran served in combat, he is not contending that bilateral plantar fasciitis resulted from combat.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board)). 





When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that on entrance examination the Veteran denied a history of painful feet, and the evaluation of the feet was normal.  In November 2003, the Veteran complained of difficulty walking, but there was no reference to the feet.  There was a reference to joint pain in the hips.  In November 2005, the Veteran sought treatment for intermittent painful feet since February 2005.  The Veteran had full range of motion and the assessment was painful arches.  In December 2005, the Veteran complained of blisters on the bottom of his feet.  
The remainder of the service treatment records contained no complaint, finding, history, sign, symptom, treatment, or diagnosis of a foot injury or abnormality.

After service in August 2009 on VA examination, the Veteran stated in service in training he had to run in boots that did not have good arch support and he experienced significant sharp, intermittent bilateral foot pain.  He stated that after he returned from deployment in Iraq, he was issued different boots and he was not required to run in boots, so the pain was not as severe.  He also stated that the pain prevented him from standing long periods of time.  The VA examiner stated that a difference in pain with the first step is typical for plantar fasciitis.  

On examination the Veteran had callus formations on the medial aspect of the great toe.  His shoes displayed a worn area in the lateral heel with the left greater than the right.  The diagnosis was a history of plantar fasciitis, but no current problem.  The examiner specifically stated that he e could not confirm plantar fasciitis.  






Analysis

The service treatment records document foot pain in November 2005 and painful arches were noted.  

As symptoms of foot pain were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

Although the service treatment records document pain in November 2005, there were insufficient manifestations to identify any permanent foot disability including plantar fasciitis.  Other than the one occasion in November 2005, the Veteran did not seek treatment while on active duty for foot pain as the treatment in December 2005 was for blisters and the treatment in 2003 appeared to be related to the hips, not the feet.  And in August 2006, there was no complaint, history, or finding of a bilateral plantar fasciitis, that is, the Veteran did not report any recurrent bilateral foot problem or symptoms.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a plantar fasciitis disability or sufficient observation to establish chronicity during service on the basis of the remainder of his service without any additional entry in the service treatment records, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), or where all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).





The Board begins with the legal precedent that an in-service injury alone is not enough to establish service connection.  There must be a current disability and evidence that the current disability resulted from the injury during service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

The Veteran as a lay person is competent to describe symptoms, which are within of personal knowledge, which comes through the use of the senses.  Layno v. Brown, Vet. App. 465, 469-71 (1994).  

Although the Veteran is competent to describe symptoms, and to the extent he is claiming he currently has bilateral plantar fasciitis symptoms, bilateral plantar fasciitis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).






Here the diagnosis of plantar fasciitis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, therefore the disability is not a simple medical condition that the Veteran is competent to identify.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, such as when there is a difference in pain, and clinical and diagnostic tests, which requires medical knowledge.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of bilateral plantar fasciitis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law , and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the claimed plantar fasciitis in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim.

As the Veteran's statements are not competent evidence, the Board need not reach the question of credibility as the Veteran's statements are not admissible evidence.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, no health care professional has diagnosed plantar fasciitis.  Rather, in August 2009, the VA examiner expressed the opinion that the Veteran did not currently have bilateral plantar fasciitis or by the Veteran's history of symptoms since separation.  

For these reasons, the Board concludes that the Veteran does not currently have bilateral plantar fasciitis. 





In the absence of competent evidence of current bilateral plantar fasciitis, the Board need not reach the question of continuity or causation, as service connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A showing of pain or a single entry of bilateral plantar fasciitis in service alone is not enough to establish service connection, there must be a current disability resulting from the condition in service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As there is no competent evidence of current bilateral plantar fasciitis due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection for bilateral plantar fasciitis, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral plantar fasciitis is denied.


REMAND

The Veteran also seeks service connection for hearing loss in his right ear.  He already is service connected for tinnitus and received a right ear injury while he was deployed to Iraq.  

In September 2009, on VA examination, the VA examiner reported that during testing the Veteran gave false positive responses, that is, during pure tone threshold testing, he would indicate hearing a tone even if no tone was present.  As the examiner casts doubt as to whether the examination correctly determined the Veteran's hearing acuity, a new VA examination is warranted.  


Accordingly, the case is REMANDED for the following action:


1.  Obtain VA records, pertaining to audiometric testing in October 2009.  

If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA audiology examination to determine:

a).  Whether the Veteran has a right ear hearing loss disability under 38 C.F.R. § 3.385, and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current right ear hearing loss is related either to noise exposure or an eardrum injury or both in service.  

In formulating the opinion, the VA physician is asked to comment on: 

i).  Audiograms in service that did not show a hearing loss disability as defined by 38 C.F.R. § 3.385;  





ii).  Whether there was a significant "threshold shift" during service between the audiogram on entrance and the last audiogram before separation as indicative of some impaired hearing during service;  

iii).  Whether there is any evidence that the last audiogram in March 2006 before separation was consistent with hearing loss;  

iv).  What is the clinical significance of the findings of the June 1009 Distortion Product Otoacoustic Emission testing (DPOAE)?  

In formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  And lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the events in service, please identify the other potential etiologies, when the events in service are not more likely than any other etiology to cause any current right ear hearing loss, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  The Veteran's file should be made available to the examiner for review.  

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


